Henderson, S.
The decedent, an infant, was an orphan who had lived with the respondent for many years. He enlisted in the Civilian Conservation Corps and made an allotment out of his comnensation to the respondent. He was sent to a camp in Oregon where he met his death.
The petitioner has brought this discovery proceeding as administratrix and seeks the return of seventy-four dollars received from the allotment and used by the respondent for her own purposes.
The respondent has introduced a number of the decedent’s letters in evidence in which he wrote that he desired her to use the entire allotment for herself. The petitioner contends that the sum received is a gift and that she, as the representative of the deceased infant, has disaffirmed the gift and may demand the return of the money. The title of the respondent to the money sent to her does not depend on the letters of the decedent authorizing her to use the allotment for her own purposes. Sections 584 to 584-q of title 16 of the United States Code (50 Stat. 319) authorized the establish*724ment of the Civilian Conservation Corps and provided for the promulgation of rules and regulations making the act effective. These rules as a matter of public policy require each man to make an allotment to approved dependents who do not have to be related by blood or marriage. The purpose of such allotments which are required of each person selected for enlistment is to release relief funds paid to such dependents.
The decedent had the privilege of selecting the beneficiary of his allotment subject to the approval of the United States government. He had no right to or interest in the proceeds of such allotment; (Minardus v. Zapp, [Tex. Civ. App.] 112 S. W. [2d] 496.)
This proceeding is dismissed on the merits.
Submit decree on notice.